                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                            CASE NO. 5:20-CV-157-KDB-DCK

 CURTIS EDWIN LEYSHON,                                       )
                                                             )
                  Plaintiff,                                 )
                                                             )
     v.                                                      )   ORDER
                                                             )
 MICHAEL DUNCAN, PAM BARLOW, B.                              )
 CARLTON TERRY, MATTHEW LEVCHUK,                             )
                                                             )
                  Defendants.                                )
                                                             )

          THIS MATTER IS BEFORE THE COURT regarding pro se Plaintiff’s “Motion For

Extension Of Time” (Document No. 14) filed on December 8, 2020. This motion has been referred

to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion and the record, the undersigned will grant

the motion.

          In accordance with Roseboro v. Garrison 582 F.2d 309 (4th Cir. 1975), the Court advises

Plaintiff, who is proceeding pro se, that he has a right to respond to Defendants’ motion to dismiss.

The Court also advises Plaintiff that failure to respond may result in Defendants being granted the

relief they seek, that is, the dismissal of the Complaint.

          IT IS, THEREFORE, ORDERED that pro se Plaintiff’s “Motion For Extension Of

Time” (Document No. 14) is GRANTED. Plaintiff shall file a response to the pending “Motion

To Dismiss On Behalf Of Defendants Duncan, Terry, Barlow And Levchuk” (Document No. 11),

and a separate reply brief in support of his “Motion For Sanctions…” (Document No. 10), on or

before December 21, 2020.




      Case 5:20-cv-00157-KDB-DCK Document 15 Filed 12/08/20 Page 1 of 2
SO ORDERED.


                   Signed: December 8, 2020




                                    2
Case 5:20-cv-00157-KDB-DCK Document 15 Filed 12/08/20 Page 2 of 2
